Execution Version
 
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, TRANSFERRED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER OR EXEMPTION FROM SUCH ACT AND ALL APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO SHUMATE INDUSTRIES, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED. A COPY OF THE WARRANT IS AVAILABLE AT THE OFFICES
OF THE COMPANY.
 

Right to Purchase 2,443,269 shares of Common Stock of Shumate Industries, Inc.
(subject to adjustment as provided herein)

 
COMMON STOCK PURCHASE WARRANT
 

No. 2008-A-002
 Houston, Texas
 
 Issue Date: October 14, 2008

 
SHUMATE INDUSTRIES, INC., a corporation organized under the laws of the State of
Delaware (the “Company”), hereby certifies that, for value received, Intervale
Capital, LLC, a Delaware limited liability company, or its assigns (the
“Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company at any time after October 14, 2008 (“Issue Date”) until 5:00 p.m.,
Houston, Texas time, on the fifth anniversary of the Issue Date (the “Expiration
Date”), up to 2,443,269 duly authorized, validly issued, fully paid and
nonassessable shares of Common Stock at a per share purchase price of $0.25. The
aforedescribed purchase price per share, as adjusted from time to time as herein
provided, is referred to herein as the “Purchase Price.” The number and
character of such shares of Common Stock and the Purchase Price are subject to
adjustment as provided herein. The Company may reduce the Purchase Price without
the consent of the Holder.
 
As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
(a) The term “Company” shall include Shumate Industries, Inc. and any Person
that shall succeed to or assume the obligations of Shumate Industries, Inc.
hereunder.
 
(b) The term “Common Stock” includes (i) the Company’s Common Stock, $0.001 par
value per share, and (ii) any other securities into which or for which any of
the securities described in clause (i) above may be converted or exchanged
pursuant to a plan of recapitalization, reorganization, reclassification,
merger, sale of assets or otherwise.
 

--------------------------------------------------------------------------------


 
(c) The term “Person” shall include an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization or any federal, state,
county or municipal governmental or quasi-governmental agency, department,
commission, board, bureau, instrumentality or similar entity, foreign or
domestic, having jurisdiction over either the Company or any Holder.
 
(d) The term “Other Securities” refers to any stock (other than Common Stock)
and other securities of the Company or any other Person (i) that the Holder at
any time shall be entitled to receive, or shall have received, on the exercise
of the Warrant, in lieu of or in addition to Common Stock, and (ii) that at any
time shall be issuable or shall have been issued in exchange for or in
replacement of Common Stock or Other Securities pursuant to the terms hereof.
 
(e) The term “Warrant Shares” shall mean the shares of Common Stock or Other
Securities issued or issuable upon exercise of this Warrant, in each case as
such number may be adjusted from time to time pursuant to the terms hereof.
 
(f) The term “2008 Warrants” shall mean this Warrant and other Common Stock
Purchase Warrants in substantially the form hereof, and any Warrants issued in
exchange or substitution therefor or in replacement thereof.
 
1. Exercise of Warrant.
 
1.1 Number of Shares Issuable upon Exercise. From and after the Issue Date
through and including the Expiration Date, the Holder hereof shall be entitled
to receive, upon exercise of this Warrant in whole in accordance with the terms
of Section 1.2 or upon exercise of this Warrant in part in accordance with
Section 1.3, shares of Common Stock of the Company, subject to adjustment
pursuant to Section 2.
 
1.2 Full Exercise. Subject to Section 1.8, this Warrant may be exercised in full
by the Holder hereof by delivery of an original or facsimile copy of the form of
subscription attached as Exhibit A hereto (the “Subscription Form”) duly
executed by such Holder and surrender of the original Warrant within four (4)
business days of exercise, to the Company at its principal office or at the
office of its Warrant Agent (as provided hereinafter), accompanied by payment,
in cash, by wire transfer, by certified or official bank check payable to the
order of the Company, or by cancellation of Warrant Shares, with any such
Warrant Shares so surrendered being credited against such payment in an amount
equal to the Fair Market Value thereof on the date of such surrender, or by any
combination of any of the foregoing methods, in the amount obtained by
multiplying (a) the number of shares of Common Stock for which this Warrant is
then exercisable (without giving effect to any adjustments thereof) by (b) the
Purchase Price then in effect.
 
1.3 Partial Exercise. Subject to Section 1.8, this Warrant may be exercised in
part (but not for a fractional share) by surrender of this Warrant in the
manner, including payment, provided in Section 1.2 except that the amount
payable by the Holder on such partial exercise shall be the amount obtained by
multiplying (a) the number of whole shares of Common Stock designated by the
Holder in the Subscription Form by (b) the Purchase Price then in effect. Upon
any such partial exercise, the Company, at its sole expense, will forthwith
issue and deliver to or upon the order of the Holder hereof a new Warrant or
Warrants of like tenor, dated the date hereof, in the name of the Holder hereof
or as such Holder (upon payment by such Holder of any applicable transfer taxes)
may request, for the whole number of shares of Common Stock for which such
Warrant may still be exercised.
 
2

--------------------------------------------------------------------------------


 
1.4 Fair Market Value. Fair Market Value of a share of Common Stock as of a
particular date (the “Determination Date”) shall mean:
 
(a) If the Company’s Common Stock is traded on an exchange or is quoted on an
automated quotation system, then the closing or last sale price, respectively,
reported for the last trading day immediately preceding the Determination Date;
 
(b) If the Company’s Common Stock is not traded on an exchange or quoted on an
automated quotation system, but is traded in the over-the-counter market, then
the average of the closing sales prices reported for the last three trading days
immediately preceding the Determination Date;
 
(c) Except as provided in clause (d) below, if the Company’s Common Stock is not
publicly traded, then as the Holder and the Company agree, without premium for
control and without discount for minority interests, illiquidity or restrictions
on transfer, or in the absence of such an agreement within fifteen (15) days of
the Determination Date, then by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, before a single
arbitrator to be chosen from a panel of persons qualified by education and
training to pass on the matter to be decided and without premium for control and
without discount for minority interests, illiquidity or restrictions on
transfer; or
 
(d) If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company’s Certificate of Incorporation, as amended (the
“Charter”), then all amounts to be payable per share to holders of the Common
Stock pursuant to the Charter in the event of such liquidation, dissolution or
winding up, plus all other amounts to be payable per share in respect of the
Common Stock in liquidation under the Charter, assuming for the purposes of this
clause (d) that all of the shares of Common Stock then issuable upon exercise of
all of the 2008 Warrants are outstanding at the Determination Date.
 
1.5 Company Acknowledgment. The Company will, at the time of each exercise of
this Warrant, upon the request of the Holder hereof, acknowledge in writing its
continuing obligation to afford to such Holder all rights to which such Holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.
 
3

--------------------------------------------------------------------------------


 
1.6 Trustee for Warrant Holders. In the event that a bank or trust company shall
have been appointed as trustee for the Holder of the Warrants pursuant to
Section 2.3 or 2.4, such bank or trust company shall have all the powers and
duties of a Warrant Agent (as hereinafter defined) and shall accept, in its own
name for the account of the Company or such successor person as may be entitled
thereto, all amounts otherwise payable to the Company or such successor, as the
case may be, on exercise of this Warrant pursuant to this Section 1.
 
1.7 Delivery of Stock Certificates, etc. on Exercise. The Company agrees that
the shares of Common Stock purchased upon exercise of this Warrant shall be
deemed to be issued to the Holder hereof as the record owner of such shares as
of the close of business on the date on which this Warrant shall have been
surrendered and payment made for such shares as aforesaid. Notwithstanding the
foregoing, the Holder may, upon written notice delivered to the Company
concurrently with the surrender of this Warrant for exercise as provided in
Section 1, elect that the exercise of all or any portion of this Warrant be
conditioned upon the consummation of any transaction or event, in which case (a)
such exercise shall not be deemed to be effective unless and until the
consummation of such transaction or event occurs and (b) such exercise may be
revoked by the Holder at any time prior to the consummation of such transaction
or event. If such transaction or event is not consummated or is so revoked, the
Company shall promptly return the surrendered Warrant to such Holder, unless
otherwise instructed by such Holder. As soon as practicable after the exercise
of this Warrant in full or in part, and in any event within four (4) business
days thereafter, the Company at its sole expense (including the payment by it of
any applicable issue taxes) will cause to be issued in the name of and delivered
to the Holder hereof, or as such Holder (upon payment by such Holder of any
applicable transfer taxes) may direct in compliance with applicable securities
laws, (i) a certificate or certificates for the number of duly authorized,
validly issued, fully paid and nonassessable shares of Common Stock (or Other
Securities) to which such Holder shall be entitled on such exercise, plus, in
lieu of any fractional share to which such Holder would otherwise be entitled,
one full share of Common Stock, together with any other stock or other
securities and property (including cash, where applicable) to which such Holder
is entitled upon such exercise pursuant to Section 1 or otherwise and (ii) in
case such exercise is in part only, a new Warrant or Warrants as set forth in
Section 1.3.
 
4

--------------------------------------------------------------------------------


 
1.8 Cashless Exercise. If at any time after April 14, 2008, the Warrant Shares
cannot be sold without restriction pursuant to an effective registration
statement under the Securities Act of 1933, as amended (the “Act”), with a
current prospectus available, in lieu of exercising this Warrant in the manner
set forth in Section 1.2 or 1.3 above, then the Warrant may be exercised by
surrender of the Warrant without payment of any other consideration, commission
or remuneration and by delivery of an original or facsimile copy of the form of
cashless exercise subscription attached as Exhibit B hereto (the “Cashless
Exercise Subscription Form”) duly executed by such Holder. The Holder shall be
entitled to receive the number of Warrant Shares equal to the quotient
determined by dividing [(A-B) x C] by A, where:
 
A = the Fair Market Value of one share of Common Stock on the date of receipt of
the Cashless Exercise Subscription Form;
 
B = the Purchase Price per share then in effect; and
 
C = The number of Warrant Shares issuable upon such exercise of the Warrant, or
part thereof, had the Warrant been exercised with a cash payment.
 
2. Adjustment of Warrant Shares Issuable Upon Exercise.
 
2.1 General; Number of Warrant Shares. The number of Warrant Shares that the
Holder shall be entitled to receive upon each exercise hereof shall be
determined by multiplying the number of Warrant Shares that would otherwise (but
for the provisions of this Section 2) be issuable upon such exercise, as
designated by the Holder pursuant to Section 1, by a fraction (a) the numerator
of which is the Purchase Price and (b) the denominator of which is the Purchase
Price in effect on the date of such exercise.
 
2.2 Reorganization, Consolidation, Merger, etc.
 
(a) In case at any time or from time to time, the Company shall (i) effect a
reorganization or reclassification of the Warrant Shares or its Common Stock,
(ii) consolidate with or merge into any other Person and shall not be the
continuing or surviving corporation of such consolidation or merger, (iii)
permit any other Person to consolidate with or merge into the Company and the
Company shall be the continuing or surviving Person but, in connection with such
consolidation or merger, the Warrant Shares or the Common Stock shall be changed
into or exchanged for stock or other securities of any other Person or cash or
any other property, or (iv) transfer all or substantially all of its properties
or assets to any other Person, then, in each such case, as a condition to the
consummation of such a transaction, proper and adequate provision shall be made
by the Company whereby the Holder of this Warrant, on the exercise hereof as
provided in Section 1, at any time after the consummation of such transaction,
shall receive, in lieu of the Common Stock (or Other Securities) issuable on
such exercise prior to such consummation, the greatest amount of stock and other
securities and property (including cash) to which such Holder would have been
entitled as an equity holder upon such consummation if such Holder had so
exercised this Warrant, immediately prior thereto, all subject to further
adjustment thereafter as provided in this Section 2.
 
5

--------------------------------------------------------------------------------


 
(b) In case at any time within 180 days after the Issue Date, the Company shall
issue (i) shares of Common Stock at a purchase price less than the Purchase
Price or (ii) securities that are convertible, exercisable or exchangeable for
shares of Common Stock (except in connection with (A) the Company’s issuance of
Common Stock or the issuances or grants of options to purchase Common Stock
pursuant to a Company employee benefit plan in effect as of the Issue Date, (B)
as a result of the exercise of any option, warrant, or other right to acquire
shares of Common Stock existing or outstanding as of the Issue Date, (C) as the
result of the conversion or exchange of any securities outstanding as of the
Issue Date that are convertible or exchangeable into shares of Common Stock, or
(C) as a result of the exercise of this Warrant (collectively, the “Excepted
Issuances”), for a price or value less than the Purchase Price (such shares of
Common Stock and, together with such shares of Common Stock into which such
securities are convertible, exercisable or exchangeable, the “Additional
Shares”), the number of Warrant Shares that the Holder shall be entitled to
receive upon the exercise hereof shall automatically and without any further
action be increased by the product of the Additional Shares multiplied by 9.99%
and the Purchase Price for such additional Warrant Shares shall be the Purchase
Price in effect on the date of such issuance.
 
2.3 Dissolution. In the event of any dissolution of the Company following the
transfer of all or substantially all of its properties or assets, the Company,
prior to such dissolution, shall at its expense (a) appoint a bank or trust
company (a “Trustee”) having its principal office in Houston, TX and otherwise
reasonably satisfactory to the Holder, as trustee for the Holder of the
Warrants, pursuant to documentation reasonably satisfactory to the Holder and
(b) deliver or cause to be delivered to such Trustee the stock and other
securities and property (including cash, where applicable) receivable by the
Holder of the Warrants after the effective date of such dissolution pursuant to
this Section 2.
 
2.4 Continuation of Terms. Upon any reorganization, reclassification,
consolidation, merger or transfer (and any dissolution following any transfer)
referred to in this Section 2, this Warrant shall continue in full force and
effect and the terms hereof shall be applicable to the Other Securities and
property (including cash, where applicable) receivable upon the exercise of this
Warrant after the consummation of such reorganization, reclassification,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the Person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant. In the
event (a) this Warrant does not continue in full force and effect after the
consummation of the transactions described in this Section 2, or (b) the Holders
do not receive an opinion of counsel for any Person (other than the Company)
that may be required to deliver any Other Securities and property receivable
upon the exercise of this Warrant as provided herein, which opinion of counsel
shall be reasonably satisfactory to such Holder, stating that this Warrant shall
thereafter continue in full force and effect and the terms hereof shall be
applicable to the Other Securities and property that such Person may be required
to deliver upon any exercise of this Warrant or the exercise of any rights
pursuant thereto, then the Company shall appoint a Trustee in accordance with
Section 2.3 and deliver to such Trustee all of the Company’s securities and
property (including cash, where applicable) receivable by the Holder of the
Warrants as contemplated by this Section 2.
 
6

--------------------------------------------------------------------------------


 
2.5 Extraordinary Events Regarding Common Stock. In the event that the Company
shall (a) subdivide (by any stock split, stock dividend, recapitalization or
otherwise) its outstanding shares of Common Stock into a greater number of
shares of Common Stock or pays a dividend or makes a distribution to holders of
the shares of Common Stock in the form of additional shares of Common Stock, or
(b) combine its outstanding shares of the Common Stock into a smaller number of
shares of the Common Stock, then, in each such event, the Purchase Price shall,
simultaneously with the happening of such event, be adjusted by multiplying the
then Purchase Price by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding immediately prior to such event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such event, and the product so obtained shall thereafter be
the Purchase Price then in effect. The Purchase Price, as so adjusted, shall be
readjusted in the same manner upon the happening of any successive event or
events described herein in this Section 2.
 
3. Other Dilutive Events. If any event shall occur as to which the provisions of
Section 2 is not strictly applicable but with respect to which the failure to
make any adjustment would not fairly protect the Holders or fairly preserve and
give effect to the anti-dilution rights represented by this Warrant in
accordance with its essential intent and principles, then, in each such case,
the Company shall promptly adjust (the “Company Dilutive Adjustment”), on a
basis consistent with the essential intent and principles established in Section
2, the shares of Common Stock (or Other Securities) issuable on the exercise of
the Warrants to the extent necessary to preserve, without dilution, the rights
represented by this Warrant. If the Holder shall object to the adjustment or the
facts upon which such adjustment is based, the Holder shall prepare a
calculation of what it believes to be the proper adjustment (the “Holder
Dilutive Adjustment”) and submit such calculation to the Company; provided,
that, the Company Dilutive Adjustment shall remain in effect regardless of any
dispute by the Holder of such adjustment. If the Company and the Holder cannot
agree upon a final adjustment within ten (10) days after the Company’s receipt
of such notice, the difference between the Company Dilutive Adjustment, as such
adjustment was readjusted in writing and delivered to the Holder prior to the
initiation by written demand of arbitration hereby (the “Adjusted Company
Dilutive Adjustment”), and the Holder Dilutive Adjustment, as such adjustment
was readjusted in writing and delivered to the Company prior to the initiation
by written demand of arbitration hereby (the “Adjusted Holder Dilutive
Adjustment”), shall be settled finally, completely and conclusively by binding
arbitration in Houston, Harris County, Texas by a single arbitrator, to be
selected from a panel of persons qualified by education and training to pass on
the matter to be decided, in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. Arbitration shall be initiated by written
demand by the party seeking arbitration. This agreement to arbitrate shall be
specifically enforceable only in the District Court of Harris County, Texas. A
decision of the arbitrator (the “Arbitrated Dilutive Adjustment”) shall be
final, conclusive, and binding on all parties, and judgment may be entered
thereon in the District Court of Harris County, Texas, to enforce such decision
and the benefits thereof. Any costs and expenses related to such arbitration and
required to be paid prior to the delivery of the arbitrator’s decision (the
“Initial Arbitration Costs”) shall initially be paid by the party commencing
arbitration. All costs and expenses related to such arbitration shall ultimately
be paid by the party whose adjusted dilutive adjustment referenced above was
further from the Arbitrated Dilutive Adjustment and such party shall, if
necessary, promptly reimburse the other party for the Initial Arbitration Costs
paid by such other party.
 
7

--------------------------------------------------------------------------------


 
4. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the shares of Common Stock (or Other Securities) issuable on the exercise of
the Warrants, the Company, at its sole expense, will promptly cause its Chief
Financial Officer or other appropriate designee to compute such adjustment or
readjustment and, upon written request of a Holder, cause independent certified
public accountants (which may be the regular auditors of the Company) selected
by the Company to verify such computation (other than any computation of the
Fair Market Value, which shall be determined in accordance with the definition
thereof), in each case, in accordance with the terms of the Warrant, and prepare
a certificate setting forth such adjustment or readjustment and showing in
detail the facts upon which such adjustment or readjustment is based, including
a statement of (a) the consideration received or receivable by the Company for
any additional shares of Common Stock (or Other Securities) issued or sold or
deemed to have been issued or sold, (b) the number of shares of Common Stock (or
Other Securities) outstanding or deemed to be outstanding, and (c) the Purchase
Price and the number of shares of Common Stock to be received upon exercise of
this Warrant, in effect immediately prior to such adjustment or readjustment and
as adjusted or readjusted as provided in this Warrant. The Company will
forthwith mail a copy of each such certificate to the Holder of the Warrant. The
Company will also keep copies of all such reports at its chief executive office
and will cause the same to be available for inspection, upon reasonable notice
to the Company, at such office during normal business hours by any Holder or any
prospective purchaser of this Warrant designated by the Holder.
 
5. No Dilution or Impairment. The Company shall not, by amendment of its Charter
or through any consolidation, merger, reorganization, reclassification, transfer
of assets, dissolution, issue or sale of securities or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder against dilution or
other impairment. Without limiting the generality of the foregoing, the Company
(a) will take all such action as may be necessary or appropriate in order that
the Company may validly and legally issue the Warrant Shares upon exercise of
this Warrant and (b) will not take any action that results in any adjustment of
the Purchase Price if the total number of Warrant Shares issuable upon exercise
of the Warrant after such action would exceed the total number of shares of
Common Stock (or Other Securities, if applicable) then authorized by its Charter
and available for the purpose of issuance upon such exercise.
 
6. Reservation of Stock, etc. Issuable on Exercise of Warrant; Financial
Statements. The Company will at all times reserve and keep available, solely for
issuance and delivery on the exercise of the Warrants, all shares of Common
Stock (or Other Securities) from time to time issuable on the exercise of the
Warrant. All Warrant Shares issuable upon exercise of this Warrant shall be duly
authorized and, when issued upon such exercise, shall be validly issued and, in
the case of shares, fully paid and nonassessable, with no liability on the part
of the Holders thereof.
 
7. Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a “Transferor”). On the surrender
for exchange of this Warrant, with the Transferor’s endorsement in the form of
Exhibit C attached hereto (the “Transferor Endorsement Form”), the Company, at
its sole expense, but with payment by the Transferor of any applicable transfer
taxes, will issue and deliver to or on the order of the Transferor thereof a new
Warrant or Warrants of like tenor, dated the date hereof, in the name of the
Transferor and/or the transferee(s) specified in such Transferor Endorsement
Form (each a “Transferee”), calling in the aggregate on the face or faces
thereof for the number of shares of Common Stock called for on the face or faces
of the Warrant so surrendered by the Transferor. No such transfers shall result
in a public distribution of the Warrant. 
 
8

--------------------------------------------------------------------------------


 
8. Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction of this Warrant by any Person
other than the Holder, on delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender of this Warrant for cancellation, the Company at its
sole expense, will execute and deliver, in lieu thereof, a new Warrant of like
tenor and dated the date hereof.
 
9. Registration Rights. The Holder of this Warrant has been granted certain
registration rights by the Company. These registration rights are set forth in
the Registration Rights Agreement dated as of October 14, 2008, (the
“Registration Rights Agreement”), between the Company and Holder. The terms of
the Registration Rights Agreement are incorporated herein by this reference.
 
10. Restrictions on Transfer. The Holder of this Warrant, by acceptance thereof,
agrees that, this Warrant and the Warrant Shares issuable upon the exercise
hereof have not been registered under the Act, or any state securities laws.
This Warrant and the Warrant Shares issuable upon exercise hereof, may not be
sold, offered for sale, pledged, transferred, hypothecated or otherwise disposed
of in the absence of an effective registration statement under or exemption from
the Act and all applicable state securities laws. Such Holder agrees that, upon
the failure of the Holder to comply with this Section 10, the Company may issue
instructions to its transfer agent to place, or may itself place, a “stop order”
on transfers with respect to the Warrant and Warrant Shares. The certificates
evidencing the Warrant and Warrant Shares which will be delivered to such Holder
by the Company shall bear substantially the following legend:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THE SECURITIES
EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER OR EXEMPTION FROM SUCH ACT AND ALL
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO SHUMATE INDUSTRIES, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.
 
9

--------------------------------------------------------------------------------


 
Each Holder of this Warrant and the Warrant Shares, at the time all or a portion
of such Warrant or Warrant Share is transferred or exercised, as applicable,
agrees to make such written representations to the Company as counsel for the
Company may reasonably request, in order that the Company may be reasonably
satisfied that such transfer of the Warrant, exercise of the Warrant and
consequent issuance of Warrant Shares, or transfer of the Warrant Shares, as
applicable, will not violate the registration and prospectus delivery
requirements of the Act, or other applicable state securities laws.
 
11. Warrant Agent. The Company may, by written notice to the Holder of the
Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing Common
Stock (or Other Securities) on the exercise of this Warrant pursuant to Section
1, exchanging this Warrant pursuant to Section 7, and replacing this Warrant
pursuant to Section 8, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.
 
12. Transfer on the Company’s Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary. The Company shall not close its books against the transfer of this
Warrant or any Warrant Shares in any manner which interferes with the timely
exercise of this Warrant in accordance with the express terms hereof.
 
13. Governmental Filings and Approvals. The Company shall assist and cooperate
with the Holder in making any required governmental filings or obtaining any
required governmental approvals prior to or in connection with any exercise of
this Warrant (including, without limitation, making any filings required to be
made by the Company).
 
14. Notices of Corporation Action. If, at any time prior to the Expiration Date
of this Warrant and prior to its exercise in full, any one or more of the
following events shall occur: (a) any taking by the Company of a record of the
holders of any class of securities for the purpose of determining the holders
thereof who are entitled to receive any dividend or other distribution, or any
right to subscribe for, purchase or otherwise acquire any shares of Common Stock
of the Company or any Other Securities or property, or to receive any other
right; (b) any capital reorganization of the Company, any reclassification or
recapitalization of the Common Stock of the Company, any consolidation or merger
involving the Company and any other Person or any transfer of all or
substantially all the assets of the Company to any other Person; (c) any
voluntary or involuntary dissolution, liquidation or winding-up of the Company;
or (d) any issuance of any additional shares of Common Stock (or Other
Securities) other than Excepted Issuances, then in any such event, the Company
will mail to each Holder a notice specifying (i) in respect of subsection (a)
above, the date or expected date on which any such record is to be taken for the
purpose of such dividend, distribution or right, and the amount and character of
such dividend, distribution or right, (ii) in respect of subsection (b) or (c)
above, the date or expected date on which any such reorganization,
reclassification, recapitalization, consolidation, merger, transfer,
dissolution, liquidation or winding-up is to take place, (iii) in respect of
subsection (b) or (c) above, the date, if any such date is to be fixed, as of
which the holders of record of shares of Common Stock (or Other Securities)
shall be entitled to exchange their shares of Common Stock (or Other Securities)
for the cash, capital stock or other property deliverable upon such
reorganization, reclassification, recapitalization, consolidation, merger,
transfer, dissolution, liquidation or winding-up and a description in reasonable
detail of the transaction and (iv) in respect of subsection (d) above, the
expected date of such issuance, together with a description of the Common Stock
(or Other Securities) to be issued and the consideration to be received by the
Company therefor. In respect of such notices described in clauses (i), (ii) and
(iii) above, such notice shall be mailed at least thirty (30) days prior to the
date therein specified; in respect of notices described in clause (iv) above,
such notice shall be mailed as soon as is reasonably practicable under the
attendant circumstances but in no event later than five (5) business days prior
to the date therein specified.
 
10

--------------------------------------------------------------------------------


 
15. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery or facsimile, addressed as set forth below or to
such other address as such party shall have specified most recently by written
notice. Any notice or other communication required or permitted to be given
hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company to: Shumate Industries, Inc.,
1011 Beach Airport Road, Conroe, Texas 77301, Attn: President, CEO, telecopier
number: (936) 539-2990, with a copy by telecopier only to: Indeglia & Carney,
telecopier number: (949) 851-5940, Attn: Marc A. Indeglia and (ii) if to the
Holder, to: Intervale Capital, LLC, 2800 Post Oak Boulevard, Suite 2000,
Houston, Texas 77056, Attn: Curtis W. Huff, telecopier number: (713) 961-0361,
with an additional copy by telecopier only to: Fulbright & Jaworski, L.L.P.,
telecopier number: (713) 651-5246, Attn: Gene G. Lewis. The Holder and the
Company agree to promptly advise the other parties hereto of any change of
address from that so set forth.
 
16. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. This Warrant shall be construed and enforced in accordance with and
governed by the laws of the State of Texas. Any dispute relating to this Warrant
shall be adjudicated in Harris County, Texas. The headings in this Warrant are
for purposes of reference only and shall not limit or otherwise affect any of
the terms hereof. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
 
[Signature Page Follows]
 
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 
 

   SHUMATE INDUSTRIES, INC.          By:      Name: Matthew C. Flemming  
 Title: Chief Financial Officer        
WITNESS:
         

 
12

--------------------------------------------------------------------------------


 
Exhibit A
 
FORM OF SUBSCRIPTION
(To be signed only on exercise of Warrant
pursuant to Section 1.2 or 1.3 of the Common Stock Purchase Warrant)
 


 
TO: SHUMATE INDUSTRIES, INC.
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase ________ shares of the Common
Stock covered by such Warrant (without giving effect to any adjustments
thereof).
 
The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________ in the aggregate. Such payment takes the form of (check applicable
box or boxes):
 
[___]
$__________ in lawful money of the United States (including certified or
official bank check).

 

[___]
Cancellation of __________ Warrant Shares.

 
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _____________________________________________________
whose address is
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”), or pursuant to an exemption from
registration under the Securities Act.
 



Dated:             (Signature must conform to name of holder as specified on the
face of the Warrant)                               (Address)

 

--------------------------------------------------------------------------------


 
Exhibit B
 
FORM OF CASHLESS EXERCISE SUBSCRIPTION
(To be signed only on exercise of Warrant
pursuant to Section 1.8 of the Common Stock Purchase Warrant)
 


 
TO: SHUMATE INDUSTRIES, INC.
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to exercise the attached Warrant with
respect to ________ shares of the Common Stock covered by such Warrant pursuant
to Section 1.8 of the Common Stock Purchase Warrant, and makes payment therefore
in full by surrender and delivery of this Warrant. The calculations supporting
this exercise are attached hereto.
 
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _____________________________________________________
whose address is
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”), or pursuant to an exemption from
registration under the Securities Act.
 

Dated:             (Signature must conform to name of holder as specified on the
face of the Warrant)                               (Address)

 


--------------------------------------------------------------------------------



Exhibit C
 
FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)
 


For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferee” the right represented
by the within Warrant to purchase the number of shares of Common Stock of
SHUMATE INDUSTRIES, INC. to which the within Warrant relates specified under the
heading “Number Transferred,” respectively, opposite the name(s) of such
person(s) and appoints each such person Attorney to transfer its respective
right on the books of SHUMATE INDUSTRIES, INC. with full power of substitution
in the premises.
 
Transferee
 
Number Transferred
                       



The undersigned transferor represents and warrants to SHUMATE INDUSTRIES, INC.
that the transfer(s) contemplated herein are in compliance with applicable
securities laws.
 

Dated:             (Signature must conform to name of holder as specified on the
face of the Warrant)         Signed in the presence of:           (Name)        
  (Address)

 
ACCEPTED AND AGREED:


(TRANSFEREE)
                (Name)           (Address)

 

--------------------------------------------------------------------------------

